  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 1 of 32 PageID #: 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 THOMAS SHRACK, on behalf of himself
 and all others similarly situated,

                       Plaintiff,                 Case No.

                       v.                         COMPLAINT

 KONINKLIJKE PHILIPS N.V.; PHILIPS                DEMAND FOR JURY TRIAL
 NORTH AMERICA LLC; and PHILIPS RS
 NORTH AMERICA LLC,

                       Defendants.


       Plaintiff Thomas Shrack (“Plaintiff”), on behalf of himself, the class and subclass of all

others similarly situated as defined below, complaining of the Defendants Koninklijke Philips N.V.

(“Royal Philips”), Philips North America LLC (“Philips NA”), and Philips RS North America

LLC (“Philips RS”) (collectively, Royal Philips, Philips NA, and Philips RS are “Philips” or the

“Defendants”), alleges the following based on (a) personal knowledge, (b) the investigation of

counsel, and (c) information and belief:

                                       INTRODUCTION

       1.      Plaintiff brings this as a user of Continuous Positive Airway Pressure (CPAP) and

Bi-Level Positive Airway Pressure (Bi-Level PAP) devices and mechanical ventilators

manufactured by Philips, which contain polyester-based polyurethane sound abatement foam

(“PE-PUR Foam”).

       2.      On April 26, 2021, Philips made a public announcement disclosing it had

determined there were risks that the PE-PUR Foam used in certain CPAP, Bi-Level PAP, and

mechanical ventilator devices it manufactured may degrade or off-gas under certain circumstances.
     Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 2 of 32 PageID #: 2




          3.      On June 14, 2021, Royal Philips issued a recall in the United States of its CPAP,

Bi-Level PAP, and mechanical ventilator devices containing PE-PUR Foam, because Philips had

determined that (a) the PE-PUR Foam was at risk for degradation into particles that may enter the

devices’ pathway and be ingested or inhaled by users, and (b) the PE-PUR Foam may off-gas

certain chemicals during operation.1 Philips further disclosed in its Recall Notice that “these issues

can result in serious injury which can be life-threatening, cause permanent impairment, and/or

require medical intervention to preclude permanent impairment.”2

          4.      Philips has disclosed that the absence of visible particles in the devices does not

mean that PE-PUR Foam breakdown has not already begun. Philips reported that lab analysis of

the degraded foam reveals the presence of harmful chemicals, including: Toluene Diamine

(“TDA”), Toluene Diisocyanate (“TDI”), and Diethylene Glycol (“DEG”).3

          5.      Prior to issuing the Recall Notice, Philips received complaints regarding the

presence of black debris/particles within the airpath circuit of its devices (extending from the

device outlet, humidifier, tubing, and mask). Philips also received reports of headaches, upper

airway irritation, cough, chest pressure and sinus infection from users of these devices.

          6.      In its Recall Notice, Philips disclosed that the potential risks of particulate exposure

to users of these devices include: irritation (skin, eye, and respiratory tract), inflammatory

response, headache, asthma, adverse effects to other organs (e.g., kidneys and liver) and toxic

carcinogenic affects. The potential risks of chemical exposure due to off-gassing of PE-PUR Foam




1
    See Philips Recall Notice attached hereto as Exhibit “A.”
2
    Id.
3
  Philips Sleep and Respiratory Care Update; Clinical information for physicians,
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-providers.pdf (accessed June 27, 2021).
  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 3 of 32 PageID #: 3




in these devices include: headache/dizziness, irritation (eyes, nose, respiratory tract, skin),

hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.

       7.       Philips recommended that patients using the recalled CPAP and Bi-Level PAP

devices immediately discontinue using their devices and that patients using the recalled ventilators

for life-sustaining therapy consult with their physicians regarding alternative ventilator options.

       8.       In 2014, Plaintiff purchased a Philips Respironics REMstar Auto device, which

eventually had motor failure. A replacement of the same unit was issued by Philips in late 2015.

Plaintiff used the REMstar Auto device nightly from 2014 until he was notified of the recall in late

June of 2021.

       9.       On or about June 24, 2021, Plaintiff received a letter from myPennMedicine

advising him that Philips Respironics REMstar Auto CPAP device was subject to a recall due to

the presence of a dangerous PE-PUR Foam that could cause him to suffer from adverse health

effects, including, inter alia, cancer and organ failure. Plaintiff was advised to discontinue use of

the device. He was also advised to verify whether his device was subject to the recall by submitting

the serial numbers for his device to an online database Philips established. Plaintiff received

confirmation that his CPAP device was in fact subject to recall.

       10.      Plaintiff has now incurred substantial expenses to replace the devices. In addition,

Plaintiff has experienced chest tightness and respiratory irritants during his use of the Philips’

CPAP machines. Since being notified of the recall, Plaintiff has experienced anxiety concerning

the potential serious health risks he is facing from possible exposure to off-gassed or degraded PE-

PUR Foam in the recalled devices.

       11.      Plaintiff seeks to recover damages based on, inter alia, Philips’ breach of express

warranty, breach of implied warranties, misrepresentations, omissions, and breaches of state
    Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 4 of 32 PageID #: 4




consumer protection laws in connection with its manufacture, marketing and sales of devices

containing PE-PUR Foam. In addition, Plaintiff seeks medical monitoring damages since he is at

risk of suffering from serious injury, including irritation (skin, eye, and respiratory tract),

inflammatory response, headache, asthma, adverse effects to other organs (e.g., kidneys and liver)

and toxic carcinogenic affects.

                                           PARTIES

       12.     Plaintiff Thomas Shrack is a citizen of the Commonwealth of Pennsylvania.

       13.     Defendant Royal Philips is a Dutch multinational corporation with its principal

place of business located in Amsterdam, Netherlands. Royal Philips is the parent company of the

Philips Group of healthcare technology businesses, including Connected Care businesses focusing

on Sleep & Respiratory Care. Royal Philips holds directly or indirectly 100% of its subsidiaries

Philips NA and Philips RS.4 Upon information and belief, Royal Philips controls Philips NA and

Philips RS in the manufacturing, selling, distributing, and supplying of the recalled CPAP, Bi-

Level PAP, and mechanical ventilator devices.5

       14.     Defendant Philips NA is a Delaware corporation with its principal place of business

located at 222 Jacobs Street, Floor 3, Cambridge, Massachusetts 02141. Philips NA is a wholly-

owned subsidiary of Royal Philips. Its Registered Agent for Service of Process is Corporation

Service Company, 251 Little Falls Drive, Wilmington, DE 19808.




4
 Philips 2020 annual filing with the SEC, fn. 8,
https://www.sec.gov/Archives/edgar/data/313216/000031321621000008/phg-exhibit8.htm (accessed June
30, 2021).
5
  Philips 2020 annual filing with the SEC,
https://www.sec.gov/ix?doc=/Archives/edgar/data/0000313216/000031321621000008/phg-20201231.htm
(accessed June 30, 2021).
    Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 5 of 32 PageID #: 5




       15.     Defendant Philips RS is a Delaware corporation with its principal place of business

located at 6501 Living Place, Pittsburgh, Pennsylvania 15206. Its Registered Agent for Service of

Process is: Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808. Philips

RS is a wholly-owned subsidiary of Royal Philips. Philips RS was formerly operated under the

business name Respironics, Inc. (“Respironics”). Royal Philips acquired Respironics in 2008.6

                                  FACTUAL BACKGROUND

       I.      Continuous Positive Airway Pressure Therapy

       16.     Continuous Positive Airway Pressure (“CPAP”) therapy is a common nonsurgical

treatment primarily used to treat sleep apnea. CPAP therapy typically involves the use of a hose

and a nasal or facemask device that delivers constant and steady air pressure to an individual’s

throat to help individuals breathe.

       17.     Sleep apnea is a common sleep disorder characterized by repeated interruptions in

breathing throughout an individual’s sleep cycle. These interruptions, called “apneas,” are caused

when the soft tissue in an individual’s airway collapses. The airway collapse prevents oxygen from

reaching the individual’s lungs which can cause a buildup of carbon dioxide. If the individual’s

brain senses the buildup of carbon dioxide, it will briefly rouse the individual from sleep so that

the individual’s airway can reopen. Often these interruptions are so brief that the individual will

not remember. Despite the brevity of the interruptions, the sleep cycle disruption caused by sleep

apnea can dramatically impact a person’s lifestyle, including negatively impacting energy, mental

performance, and long-term health. CPAP therapy helps treat sleep apnea by preventing the




6
 Philips announces completion of tender offer to acquire Respironics, WEB WIRE,
https://www.webwire.com/ViewPressRel.asp?aId=61199 (accessed June 27, 2021).
    Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 6 of 32 PageID #: 6




person’s airway from collapsing while breathing during sleep cycles, which can help prevent

interruptions in breathing.

                                SUBSTANTIVE ALLEGATIONS

        18.     Philips developed, marketed, and sold a variety of CPAP under its “Sleep &

Respiratory Care” segment of its business designed to assist individuals with a number of sleep,

breathing, and respiratory conditions, including obstructive sleep apnea, central sleep apnea,

complex sleep apnea syndrome, and Chronic Obstructive Pulmonary Disease (COPD). Philips’

CPAP devices typically cost several hundred, if not thousands of dollars. Philips has sold

millions of these devices in the United States.

        II.     Philips Sleep & Respiratory Care Devices Endangered Users

        19.     On April 26, 2021, in its Quarterly Report for Q1 2021, Philips disclosed for the

first time, under a section entitled “Regulatory Update,” that device user reports had led to a

discovery that the type of PE-PUR Foam Philips used to minimize noise in several CPAP and Bi-

Level PAP respirators and mechanical ventilators posed health risks to its users. Specifically,

Philips disclosed that “the [PE-PUR] foam may degrade under certain circumstances, influenced

by factors including use of unapproved cleaning methods, such as ozone, and certain

environmental conditions involving high humidity and temperature.”7

        20.     Seven weeks later, on June 14, 2021, Philips announced a recall of numerous

models of CPAP and Bi-Level PAP devices, as well as a variety of its mechanical ventilators “to

address identified potential health risks related to the polyester-based polyurethane (PE-PUR)




7
  First Quarter Results, PHILIPS (Apr. 26, 2021),
https://www.results.philips.com/publications/q121/downloads/pdf/en/philips-first-quarter-results-2021-
report.pdf (accessed June 27, 2021).
     Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 7 of 32 PageID #: 7




sound abatement foam component in these devices.”8 Specifically, Philip announced that it had

determined that the “PE-PUR foam may degrade into particles which may enter the device’s air

pathway and be ingested or inhaled by the user, and the foam may off-gas certain chemicals.”9 In

total, Philips announced that “[b]etween 3 million and 4 million” devices are targeted in the

recall.10

          21.      The list of the devices recalled by Philips (the “Recalled Devices”) include:

                             Philips CPAP and Bi-Level PAP Devices
                       Manufactured Before April 26, 2021 Subject to Recall11
                Device Name/Model Type                               Type

     E30 (Emergency Use Authorization)                 Continuous Ventilator, Minimum Ventilatory
                                                       Support, Facility Use
     DreamStation ASV
     DreamStation ST, AVAPS
     SystemOne ASV4                                    Continuous Ventilator, Non-life Supporting
     C Series ASV
     C Series S/T and AVAPS
     OmniLab Advanced Plus
     SystemOne (Q Series)
     DreamStation
     DreamStation GO                                   Non-continuous Ventilator
     Dorma 400

8
  Philips issues recall notification* to mitigate potential health risks related to the sound abatement foam
component in certain sleep and respiratory care devices, PHILIPS (June 14, 2021),
https://www.philips.com/a-w/about/news/archive/standard/news/press/2021/20210614-philips-issues-
recall-notification-to-mitigate-potential-health-risks-related-to-the-sound-abatement-foam-component-in-
certain-sleep-and-respiratory-care-devices.html (accessed June 27, 2021).
9
    Id.
10
  Associated Press, Philips recalls ventilators, sleep apnea machines due to health risks, NBC NEWS,
https://www.nbcnews.com/business/consumer/philips-recalls-ventilators-sleep-apnea-machines-due-
health-risks-n1270725 (accessed June 27, 2021).
11
  Recall Notice (Exhibit “A” hereto); see also Medical Device recall notification (U.S. only) / field safety
notice (International Markets), PHILIPS RESPIRONICS (June 14, 2021),
https://www.usa.philips.com/healthcare/e/sleep/communications/src-update#section_2 (accessed June 27,
2021); Royal Philips Update on the recall notification, https://www.philips.com/a-
w/about/news/archive/standard/news/press/2021/20210614-philips-issues-recall-notification-to-mitigate-
potential-health-risks-related-to-the-sound-abatement-foam-component-in-certain-sleep-and-respiratory-
care-devices.html (accessed June 27, 2021).
     Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 8 of 32 PageID #: 8




     Dorma 500
     REMStar SE Auto




                               Philips Mechanical Respirator Devices
                        Manufactured Before April 26, 2021 Subject to Recall12
                 Device Name/Model Type                               Type

     Trilogy 100 Ventilator
     Trilogy 200 Ventilator                           Continuous Ventilator
     Garbin Plus, Aeris, LifeVentVentilator
     A-Series BiPAP Hybrid A30                        Continuous Ventilator, Minimum Ventilatory
     Philips A-Series BiPAP V30 Auto                  Support, Facility Use

     Philips A-Series BiPAP A40                       Continuous Ventilator, Non-life Supporting
     Philips A-Series BiPAP A30

           22.      According to Philips, the PE-PUR Foam used in Recalled Devices puts users at risk

of suffering from: “[i]rritation (skin, eye, and respiratory tract), inflammatory response, headache,

asthma, adverse effects to other organs (e.g. kidneys and liver) and toxic carcinogenic affects.”13

           23.      Philips reported to physicians that PE-PUR Foam particles “may cause irritation

and airway inflammation, and this may be particularly important for patients with underlying lung

diseases or reduced cardiopulmonary reserve.”14

           24.      Further, Philips reported that “based on lab testing and evaluations, it may be

possible that these potential health risks could result in a wide range of potential patient impact,

from transient potential injuries, symptoms and complications, as well as possibly serious injury



12
     Id.
13
     Id.
14
  Philips Sleep and Respiratory Care Update – Clinical information for physicians, June 14, 2021,
philips-recall-clinical-information-for-physicians-and-providers.pdf (accessed June 27, 2021).
     Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 9 of 32 PageID #: 9




which can be life-threatening or cause permanent impairment, or require medical intervention to

preclude permanent impairment.”15

           25.     Philips announced that it has received reports of specific complaints from users of

Recalled Devices who suffered from “headache[s], upper airway irritation, cough, chest pressure

and sinus infection.”16

           III.    The Health Risks Associated with Use of the Recalled Devices Renders Them
                   Worthless

           26.     As a result of the health risks associated with the use of the Recalled Devices,

together with Defendants’ concealment of these risks from the date they were first reported to

Defendants or discovered by Defendants through April 26, 2021, the Recalled Devices have been

rendered completely worthless or, at the very least, have been substantially diminished in value.

           27.     The information described above, including the now-known health risks of Philips

CPAP devices, Bi-Level PAP devices and mechanical ventilators, the recall, and the medical

warnings and advice issued by Philips, have rendered the Recalled Devices worthless to patients

with sleep apnea and respiratory conditions. Individuals not using life-supporting ventilators

must immediately discontinue their user of the Recalled Devices or face serious health risks as

grave as organ failure or cancer. If they choose to discontinue use of the Recalled Devices they

must pay for another expensive device in order to receive effective treatment for their sleep

apnea and/or respiratory conditions. Individuals using life-supporting ventilators must seek an

alternative treatment before discontinuing use of the Recalled Devices.

           28.     Recognizing this, Philips issued the following advice to patients using any of the

Recalled Devices:


15
     Id.
16
     Recall Notice (Exhibit A hereto).
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 10 of 32 PageID #: 10




                •   “For patients using BiLevel PAP and CPAP devices: Discontinue use of
                    affected units and consult with physicians to determine the benefits of continuing
                    therapy and potential risks.”17

          29.       As a result of the above, Plaintiff will have to undertake considerable expense

replacing the Recalled Devices.

          IV.       Philips Unreasonably Delayed its Recall

          30.       At no time prior to its Regulatory Update on April 26, 2021, did Philips disclose

to purchasers or users of the Recalled Devices that the PE-PUR Foam contained therein may off-

gas or degrade upon use. Similarly, prior to the Update, Philips did not disclose any health risks

associated with use of the Recalled Devices.

          31.       Defendants have not disclosed when they first discovered or received reports from

users of their Sleep & Respiratory Care devices “regarding the presence of black debris/particles

within the airpath circuit (extending from the device outlet, humidifier, tubing, and mask).”18

          32.       At a minimum, as a result of user reports, Defendants were aware of the off-

gassing and degradation of the PE-PUR Foam used in the Recalled Devices at some point prior

to the recall yet continued to manufacture and sell the Recalled Devices with such awareness.

During this period, Defendants unreasonably and unjustly profited from the manufacture and sale

of the Recalled Devices and unreasonably put users of the Recalled Devices at risk of

development of serious adverse health effects, including organ failure and cancer.

          V.        Plaintiff Thomas R. Shrack




17
  Medical Device recall notification (U.S. only) / field safety notice (International Markets), PHILIPS
RESPIRONICS (June 14, 2021), https://www.usa.philips.com/healthcare/e/sleep/communications/src-
update#section_2 (accessed June 27, 2021) (Questions and answers) (emphasis in original).
18
     Recall Notice (Exhibit “A” hereto).
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 11 of 32 PageID #: 11




       33.     Plaintiff utilized two of the Recalled Devices, both were Philips Respironics

REMstar Auto CPAP device, for years prior to June 14, 2021.

       34.     The manuals accompanying Plaintiff Philips Respironics REMstar Auto CPAP

devices did not contain any language or warnings of health risks associated with use of the

device, including irritation (skin, eye, and respiratory tract), inflammatory response, headache,

asthma, adverse effects to other organs (e.g., kidneys and liver) and toxic carcinogenic effects.

Had Defendants informed Plaintiff of these risks, he would not have purchased or used the

Recalled Devices.

       35.     Without knowing of the health risks associated with use of the Recalled Devices,

Plaintiff used his Recalled Devices regularly to treat sleep apnea until learning on or about June

26, 2021, that the devices were recalled.

       36.     As a result of the health risks associated with continued use of these devices and

the recall, Plaintiff’s Philips Respironics REMstar Auto CPAP devices are now worthless.

Plaintiff was forced to replace the devices at considerable cost.

                                  TOLLING AND ESTOPPEL

       I.      DISCOVERY RULE TOLLING

       37.     Plaintiff had no way of knowing about Philips’ conduct with respect to the health

risks associated with the use of the Recalled Devices.

       38.     There is no way that Plaintiff, through the exercise of reasonable care, could have

discovered the conduct by Philips alleged herein. Further, Plaintiff did not discover and did not

know of facts that would have caused a reasonable person to suspect that Philips was engaged in

the conduct alleged herein.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 12 of 32 PageID #: 12




        39.    For these, reasons, all applicable statutes of limitation have been tolled by the

discovery rule with respect to claims asserted by Plaintiff.

        II.    FRAUDULENT CONCEALMENT TOLLING

        40.    By failing to provide immediate notice of the adverse health effects associated

with continued use of the Recalled Devices, Philips concealed its conduct and the existence of

the claims asserted herein from Plaintiff.

        41.    Upon information and belief, Philips intended its acts to conceal the facts and

claims from Plaintiff. Plaintiff was unaware of the facts alleged herein without any fault or lack

of diligence on their part and could not have reasonably discovered Defendants’ conduct. For

this reason, any statute of limitations that otherwise may apply to the claims of Plaintiff should

be tolled.

                               CLASS ACTION ALLEGATIONS

        42.    Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and 23(b)(3). Plaintiff seeks class certification on behalf of a class defined as

follows (the “Class”):

        NATIONWIDE CLASS: All persons in the United States who purchased or used
        a CPAP, Bi-Level PAP, or Mechanical Ventilator device that was manufactured
        by Philips before April 26, 2021, and recalled by Philips on June 14, 2021.

        43.    Plaintiff seeks certification on behalf of a subclass defined as follows (the

“Subclass”):

        DELAWARE SUBCLASS: All persons who were or are citizens of the State of
        Delaware purchased or used a CPAP, Bi-Level PAP, or Mechanical Ventilator
        device that was manufactured by Philips before April 26, 2021, and recalled by
        Philips on June 14, 2021.

        PENNSYLVANIA SUBCLASS: All persons who were or are citizens of the
        Commonwealth of Pennsylvania purchased or used a CPAP, Bi-Level PAP, or
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 13 of 32 PageID #: 13




       Mechanical Ventilator device that was manufactured by Philips before April 26,
       2021, and recalled by Philips on June 14, 2021.

       44.       Plaintiff reserves the right to modify or refine the definitions of the Class or

Subclass based upon discovery of new information and in order to accommodate any of the

Court’s manageability concerns.

       45.       Excluded from the Class and Subclass are: (a) any Judge or Magistrate Judge

presiding over this action and members of their staff, as well as members of their families; (b)

Defendants’ and Defendants’ predecessors, parents, successors, heirs, assigns, subsidiaries, and

any entity in which any Defendants or their parents have a controlling interest, as well as

Defendants’ current or former employees, agents, officers, and directors; (c) persons who

properly execute and file a timely request for exclusion from the Class or Subclass; (d) persons

whose claims in this matter have been finally adjudicated on the merits or otherwise released; (e)

counsel for Plaintiff and Defendants; and (f) the legal representatives, successors, and assigns of

any such excluded persons.

       46.       Numerosity (Rule 23(a)(1)). The Class and Subclass are so numerous that

joinder of individual members herein is impracticable. The exact number of members of the

Class and Subclass, as herein identified and described, is not known, but sales figures and the

Recall Notice indicate that millions of individuals have purchased the Recalled Devices.

       47.       Commonality (Rule 23(a)(2)). Common questions of fact and law exist for each

cause of action and predominate over questions affecting only individual Class and Subclass

members, including the following:

             •   whether Defendants owed a duty of care to Plaintiff and the Class and Subclass;

             •   whether Defendants knew or should have known that the PE-PUR Foam used for

                 sound abatement posed health risks;
Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 14 of 32 PageID #: 14




       •   whether Defendants wrongfully represented that the PE-PUR Foam used for

           sound abatement in the Recalled Devices was safe;

       •   whether the Recalled Devices retained any value post-recall;

       •   whether Defendants wrongfully represented that the Recalled Devices were safe

           to use;

       •   whether Defendants wrongfully failed to disclose that the PE-PUR Foam used for

           sound abatement in the Recalled Devices posed health risks to Recalled Device

           users;

       •   whether Defendants’ representations and omissions in advertising, warranties,

           packaging, and/or labeling were false, deceptive, and/or misleading;

       •   whether those representations and omissions were likely to deceive a reasonable

           consumer;

       •   whether a reasonable consumer would consider the presence, or risk of, health

           risks as a material fact in purchasing one of the Recalled Devices;

       •   whether Defendants had knowledge that those representations and omissions were

           false, deceptive, and misleading;

       •   whether Defendants breached their express warranties;

       •   whether Defendants breached their implied warranties;

       •   whether Defendants engaged in unfair trade practices;

       •   whether Defendants engaged in false advertising;

       •   whether Defendants’ conduct was negligent per se;

       •   whether Defendants made negligent and/or fraudulent misrepresentations and/or

           omissions; and
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 15 of 32 PageID #: 15




             •   whether Plaintiff and the members of the Class and Subclass are entitled to actual,

                 statutory, and punitive damages.

       48.       Typicality (Rule 23(a)(3)). Plaintiff’s claims are typical of the claims of the other

members of the proposed Class and Subclass. Plaintiff and members of the Class and Subclass

(as applicable) suffered injuries as a result of Defendants’ wrongful conduct that is uniform

across the Class and Subclass.

       49.       Adequacy (Rule 23(a)(4)). Plaintiff’s interests are aligned with the Class and

Subclass he seeks to represent. Plaintiff has and will continue to fairly and adequately represent

and protect the interests of the Class and Subclass. Plaintiff has retained competent counsel

highly experienced in complex litigation and class actions and the types of claims at issue in this

litigation, with the necessary resources committed to protecting the interests of the Class and

Subclass. Plaintiff has no interest that is antagonistic to those of the Class and Subclass, and

Defendants have no defenses unique to Plaintiff. Plaintiff and his counsel are committed to

vigorously prosecuting this action on behalf of the members of the Class and Subclass. Neither

Plaintiff nor Plaintiff’s counsel have any interest adverse to those of the other members of the

Class and Subclass.

       50.       Superiority. This class action is appropriate for certification because class

proceedings are superior to other available methods for the fair and efficient adjudication of this

controversy, and joinder of all members of the Class and Subclass is impracticable. The

prosecution of separate actions by individual members of the Class and Subclass would impose

heavy burdens upon the Courts and Defendants, would create a risk of inconsistent or varying

adjudications of the questions of law and fact common to members of the Class and Subclass,

and would be dispositive of the interests of the other members not parties to the individual
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 16 of 32 PageID #: 16




adjudications or would substantially impair or impede their ability to protect their interests. Class

treatment will create economies of time, effort, and expense and promote uniform decision-

making.

       51.     Manageability. This proposed class action presents fewer management

difficulties than individual litigation, and provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

       52.     Class certification, therefore, is appropriate under Fed. R. Civ. P. 23(b)(3)

because the above common questions of law or fact predominate over any questions affecting

individual members of the Class, and a class action is superior to other available methods for the

fair and efficient adjudication of this controversy.



                                     CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                            BREACH OF EXPRESS WARRANTY

       53.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       54.     Philips marketed and sold the Recalled Devices into the stream of commerce with

the intent that the Recalled Devices would be purchased by Plaintiff.

       55.     Philips expressly warranted, advertised, and represented to Plaintiff that the

Recalled Devices were safe and appropriate for human use.

       56.     Philips made these express warranties regarding the Recalled Devices’ quality and

fitness for use in writing through its website, advertisements, and marketing materials, and on the

Recalled Devices’ packaging and labels. These express warranties became part of the basis of the

bargain that Plaintiff entered into upon purchasing the Recalled Devices.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 17 of 32 PageID #: 17




       57.     Philips’ advertisements, warranties, representations, and omissions regarding

health risks associated with the Recalled Devices, were made in connection with the sale of the

Recalled Devices to Plaintiff. Plaintiff relied on Philips’ advertisements, warranties,

representations, and omissions regarding the Recalled Devices in deciding whether to purchase

and use Philips’ Recalled Devices.

       58.     Philips’ Recalled Devices do not conform to Philips’ advertisements, warranties,

representations, and omissions in that they are not safe, healthy, and appropriate for human use,

and pose risks of serious injury and disease, including organ failure and cancer.

       59.     Philips therefore breached its express warranties by placing Recalled Devices into

the stream of commerce and selling them to consumers, when their use posed health risks, had

dangerous effects and were unsafe, rendering these products unfit for their intended use and

purpose, and unsafe and unsuitable for consumer use as marketed by Philips. These associated

health effects substantially impair the use, value, safety of the Recalled Devices, and render them

worthless.

       60.     Philips was aware, or should have been aware, of the toxic or dangerous health

effects of the use of the Recalled Devices, but nowhere on the package labeling or package

inserts or on Philips’ websites or other marketing materials did Philips warn Plaintiff that they

were at risk of developing adverse health effects as a result of the dangerous PE-PUR Foam used

in the Recalled Devices.

       61.     Instead, Philips concealed the dangerous health effects of the PE-PUR Foam used

in the Recalled Devices and deceptively represented that these products were safe, healthy, and

appropriate for use. Philips thus utterly failed to ensure that the material representations they

were making to consumers were true.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 18 of 32 PageID #: 18




       62.     The adverse health effects associated with use of the Recalled Devices existed

when they left Philips’ possession or control and were sold to Plaintiff. The dangers associated

with use of the Recalled Devices were undiscoverable by Plaintiff at the time of purchase of the

Recalled Devices.

       63.     As manufacturers, marketers, advertisers, distributors and sellers of the Recalled

Devices, Philips had exclusive knowledge and notice of the fact that the Recalled Devices did

not conform to the affirmations of fact and promises.

       64.     In addition, or in the alternative, to the formation of an express contract, Philips

made each of the above-described representations and omissions to induce Plaintiff to rely on

such representations and omissions.

       65.     Philips’ affirmations of fact and promises and its omissions were material, and

Plaintiff reasonably relied upon such representations and omissions in purchasing and using the

Recalled Devices.

       66.     All conditions precedent to Philips’ liability for its breach of express warranty

have been performed by Plaintiff.

       67.     Affording Philips an opportunity to cure its breaches of written warranties would

be unnecessary and futile here. Philips was placed on reasonable notice from user reports and its

lab testing that the PE-PUR Foam in the Recalled Devices was unsafe. Philips had ample

opportunity either to stop using the PE-PUR Foam or to replace the PE-PUR Foam in the

Recalled Devices to make them safe and healthy for use by Plaintiff but failed to do so until now.

       68.     As a direct and proximate result of Philips’ breaches of express warranty, Plaintiff

has been damaged because they did not receive the products as specifically warranted by Philips.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 19 of 32 PageID #: 19




Plaintiff did not receive the benefit of the bargain and suffered damages at the point of sale

stemming from their overpayment for the Recalled Devices.

       69.     Plaintiff seek actual damages, attorneys’ fees, costs, and any other just and proper

relief available thereunder for Philips’ failure to deliver goods conforming to their express

warranties and resulting breach.

                                SECOND CLAIM FOR RELIEF

             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       70.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       71.     Philips are merchants engaging in the sale of goods to Plaintiff.

       72.     There was a sale of goods from Philips to Plaintiff.

       73.     At all times mentioned herein, Philips manufactured or supplied the Recalled

Devices, and prior to the time the Recalled Devices were purchased by Plaintiff, Philips

impliedly warranted to them that the Recalled Devices were of merchantable quality, fit for their

ordinary use, and conformed to the promises and affirmations of fact and omissions made on the

Recalled Devices’ labels and packaging, including that the Recalled Devices were safe and

appropriate for human use. Plaintiff relied on Philips’ promises and affirmations of fact and

omissions when they purchased and used the Recalled Devices.

       74.     Contrary to these representations and warranties, the Recalled Devices were not

fit for their ordinary use and did not conform to Philips’ affirmations of fact and promises and

omissions because use of the Recalled Devices is accompanied by the risk of adverse health

effects, which does not conform to the labels and packaging of these devices.

       75.     Philips breached its implied warranties by selling Recalled Devices that failed to

conform to the promises or affirmations of fact made on the packaging or label, as use of each
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 20 of 32 PageID #: 20




Recalled Devices was accompanied by the risk of developing adverse health effects that do not

conform to the packaging or label.

       76.       Philips was on notice of this breach, as it was made aware of the adverse health

effects accompanying use of the Recalled Devices through user reports submitted to Philips and

through lab testing.

       77.       Privity exists because Philips impliedly warranted to Plaintiff through the

warranting, packaging, advertising, marketing, and labeling that the Recalled Devices were

natural, and suitable for use to treat health conditions, and made no mention of the attendant

health risks associated with use of the Recalled Devices.

       78.       As a direct and proximate result of Philips’ conduct, Plaintiff have suffered actual

damages in that each Recalled Device they purchased is worth less than the price they paid and

which they would not have purchased at all had they known of the attendant health risks

associated with the use of each Recalled Device.

       79.       Plaintiff seeks actual damages, attorneys’ fees, costs, and any other just and

proper relief available thereunder for Philips’ failure to deliver goods conforming to their

implied warranties and resulting breach.

                                   THIRD CLAIM FOR RELIEF

                         FRAUDULENT MISREPRESENTATION
              (on behalf of the Nationwide Class or, alternatively, the Subclass)

       80.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       81.       Philips failed to advise Plaintiff that the Recalled Devices posed serious health

risks to their users and Philips falsely represented to Plaintiff that the Recalled Devices were safe

for human use.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 21 of 32 PageID #: 21




        82.    Philips intentionally, knowingly, and recklessly made these misrepresentations

and omissions to induce Plaintiff to purchase the Recalled Devices.

        83.    Philips knew that its representations and omissions about the Recalled Devices

were false in that the Recalled Devices contained PE-PUR Foam and thus were at risk of causing

adverse health effects to users of the Recalled Devices, which does not conform to the products’

labels, packaging, advertising, and statements. Philips knowingly allowed its packaging, labels,

advertisements, promotional materials, and websites to intentionally mislead consumers, such as

Plaintiff.

        84.    Plaintiff did in fact rely on these omissions and misrepresentations and purchased

and used the Recalled Devices to their detriment. Given the deceptive manner in which Philips

advertised, represented, and otherwise promoted the Recalled Devices, Plaintiff’s reliance on

Philips’ omissions and misrepresentations was justifiable.

        85.    As a direct and proximate result of Philips’ conduct, Plaintiff has suffered actual

damages in that he purchased the Recalled Devices (a) that were worth less than the price they

paid, (b) which they would not have purchased at all had they known of the health risks,

including organ failure and cancer, associated with the use of the Recalled Devices, and (c)

which did not conform to the Recalled Devices’ labels, packaging, advertising, and statements.

        86.    Plaintiff seeks actual damages, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

                               FOURTH CLAIM FOR RELIEF

                                    FRAUD BY OMISSION

        87.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 22 of 32 PageID #: 22




       88.     Philips concealed from and failed to disclose to Plaintiff that use of Recalled

Devices is accompanied by a risk of adverse health effects, which does not conform to the

products’ labels, packaging, advertising, and statements.

       89.     Philips was under a duty to disclose to Plaintiff the true quality, characteristics,

ingredients and suitability of the Recalled Devices because: (a) Philips was in a superior position

to know the true state of facts about its products; (b) Philips was in a superior position to know

the risks associated with the use of, characteristics of, and suitability of the Recalled Devices for

use by individuals; and (c) Philips knew that Plaintiff could not reasonably have been expected

to learn or discover prior to purchasing the Recalled Devices that there were misrepresentations

and omissions by Philips in the packaging, labels, advertising, and websites regarding the health

risks associated with use of these devices.

       90.     The facts concealed or not disclosed by Philips to Plaintiff were material in that a

reasonable consumer would have considered them important when deciding whether to purchase

the Recalled Devices.

       91.     Plaintiff justifiably relied on Philips’ omissions to their detriment. The detriment

is evident from the true quality, characteristics, and risk associated with the use of the Recalled

Devices, which is inferior when compared to how the Recalled Devices are advertised and

represented by Philips.

       92.     As a direct and proximate result of Philips’ conduct, Plaintiff has suffered actual

damages in that they purchased the Recalled Devices (a) that were worth less than the price they

paid, (b) which they would not have purchased at all had they known of the health risks

associated with the use of the Recalled Devices, and (c) which do not conform to the Recalled

Devices’ labels, packaging, advertising, and statements.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 23 of 32 PageID #: 23




       93.     Plaintiff seeks actual damages, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

                                  FIFTH CLAIM FOR RELIEF

                            NEGLIGENT MISREPRESENTATION

       94.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       95.     Philips had a duty to Plaintiff to exercise reasonable and ordinary care in the

developing, testing, manufacture, marketing, distribution, and sale of the Recalled Devices.

       96.     Philips breached its duty to Plaintiff by developing, testing, manufacturing,

advertising, marketing, distributing, and selling products to Plaintiff that did not have the

qualities, characteristics, and suitability for use as advertised by Philips and by failing to

promptly remove the Recalled Devices from the marketplace or to take other appropriate

remedial action upon becoming aware of the health risks of the Recalled Devices.

       97.     Philips knew or should have known that the qualities and characteristics of the

Recalled Devices were not as advertised or suitable for their intended use and were otherwise not

as warranted and represented by Philips. Specifically, Philips knew or should have known that:

(a) the use of the Recalled Devices was accompanied by risk of adverse health effects that do not

conform to the packaging and labeling; (b) the Recalled Devices were adulterated, or at risk of

being adulterated, by the PE-PUR Foam; and (c) the Recalled Devices were otherwise not as

warranted and represented by Philips.

       98.     As a direct and proximate result of Philips’ conduct, Plaintiff has suffered actual

damages in that they purchased the Recalled Devices (a) that were worth less than the price they

paid, (b) which they would not have purchased at all had they known they contained PE-PUR
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 24 of 32 PageID #: 24




Foam that could cause users of the Recalled Devices to suffer adverse health effects, and (c)

which do not conform to the products’ labels, packaging, advertising, and statements.

        99.     Plaintiff seeks actual damages, attorneys’ fees, costs, and any other just and

proper relief available.

                                  SIXTH CLAIM FOR RELIEF

                                     UNJUST ENRICHMENT

        100.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        101.    Plaintiff conferred substantial benefits on Philips through their purchase of the

Recalled Devices. Philips knowingly and willingly accepted and enjoyed these benefits.

        102.    Philips either knew or should have known that the payments rendered by Plaintiff

were given with the expectation that the Recalled Devices would have the qualities,

characteristics, and suitability for use represented and warranted by Philips. As such, it would be

inequitable for Philips to retain the benefit of the payments under these circumstances.

        103.    Philips’ acceptance and retention of these benefits under the circumstances

alleged herein make it inequitable for Philips to retain the benefits without payment of the value

to Plaintiff.

        104.    Plaintiff is entitled to recover from Philips all amounts wrongfully collected and

improperly retained by Defendants, plus interest thereon.

        105.    Plaintiff seeks actual damages, attorneys’ fees, costs, and any other just and

proper relief available under the laws.

                                SEVENTH CLAIM FOR RELIEF

  PENNSYLVANIA UNFAIR TRADE PRACTICES AND CONSUMER PROTECTION
                LAW, 73 Pa. Cons. Stat. Ann. §§ 201-1, et seq.
                                     (
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 25 of 32 PageID #: 25




       106.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       107.    At all times mentioned herein, Philips engaged in “trade” or “commerce” in

Pennsylvania, as defined by 73 Pa. Cons. Stat. Ann. § 201-2(3), in that they advertised, offered for

sale, and sold goods, property, or services primarily for personal, family, or household purposes,

and advertised, solicited, offered for sale, and sold “services,” “property,” “article[s],”

“commodit[ies],” or “thing[s] of value” in Pennsylvania.

       108.    Pennsylvania’s Unfair Trade Practices and Consumer Protection Law (“UTCPL”),

73 Pa. Cons. Stat. Ann. § 201-3 provides that “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce . . . are hereby declared

unlawful.”

       109.    For the reasons discussed herein, Philips violated and continues to violate the

UTCPL by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by UTCPL §§ 201-1, et seq. Philips’ acts and practices, including its material

omissions, described herein, were likely to, and did in fact, deceive and mislead members of the

public, including consumers acting reasonably under the circumstances, to their detriment.

       110.    Philips repeatedly advertised on the labels and packing for the Recalled Devices,

on Philips’ websites, and through national advertising campaigns, among other items, that the

Recalled Devices were safe and fit for human use. Philips failed to disclose the material

information that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled

Devices themselves, were unsafe and unfit for human use.

       111.    Philips’ representations and omissions were material because they were likely to

deceive reasonable consumers to induce them to purchase and use the Recalled Devices without

being aware that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 26 of 32 PageID #: 26




Devices themselves, were unsafe and unfit for human use. As a direct and proximate result of

Philips’ unfair and deceptive acts or practices, Plaintiff suffered damages by purchasing the

Recalled Devices because they would not have purchased the Recalled Devices had they known

the truth, and they received a product that was worthless because it contains unsafe PEPUR Foam

which can cause a number of adverse health effects, including organ failure and cancer.

       112.    Philips’ deceptive trade practices caused injury in fact and actual damages to

Plaintiff in the form of the loss or diminishment of value of the Recalled Devices that Plaintiff

purchased, which allowed Defendants to profit at the expense of Plaintiff. The injuries Plaintiff

sustained were to legally protected interests. The gravity of the harm of Philips’ actions is

significant and there is no corresponding benefit to consumers of such conduct.

       113.    Plaintiff seeks relief for the injuries they have suffered as a result of Defendants’

unfair and deceptive acts and practices, as provided by 73 Pa. Cons. Stat. Ann. § 201-9.2 and

applicable law.

                                EIGHTH CLAIM FOR RELIEF

          Delaware Consumer Fraud Act, Del. CODE ANN. tit. 6, §§ 2511 to 2527

       114.    At all times mentioned herein, Philips engaged in “trade” or “commerce” in

Pennsylvania, as defined by Del. CODE ANN. tit. 6, §§ 2511 to 2527, in that they advertised,

offered for sale, and sold goods, property, or services primarily for personal, family, or household

purposes, and advertised, solicited, offered for sale, and sold “services,” “property,” “article[s],”

“commodit[ies],” or “thing[s] of value” in Pennsylvania.

       115.    Delaware’s Consumer Fraud Act (“DCFA”), Del. CODE ANN. tit. 6, §§ 2511 to

25273 provides that “[u]nfair methods of competition and unfair or deceptive acts or practices in

the conduct of any trade or commerce . . . are hereby declared unlawful.”
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 27 of 32 PageID #: 27




       116.   For the reasons discussed herein, Philips violated and continues to violate the

DCFA by engaging in the herein described unconscionable, deceptive, unfair acts or practices

proscribed by the DCFA. Philips’ acts and practices, including its material omissions, described

herein, were likely to, and did in fact, deceive and mislead members of the public, including

consumers acting reasonably under the circumstances, to their detriment.

       117.   Philips repeatedly advertised on the labels and packing for the Recalled Devices,

on Philips’ websites, and through national advertising campaigns, among other items, that the

Recalled Devices were safe and fit for human use. Philips failed to disclose the material

information that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled

Devices themselves, were unsafe and unfit for human use.

       118.   Philips’ representations and omissions were material because they were likely to

deceive reasonable consumers to induce them to purchase and use the Recalled Devices without

being aware that the PE-PUR Foam used in the Recalled Devices, and therefore the Recalled

Devices themselves, were unsafe and unfit for human use. As a direct and proximate result of

Philips’ unfair and deceptive acts or practices, Plaintiff suffered damages by purchasing the

Recalled Devices because they would not have purchased the Recalled Devices had they known

the truth, and they received a product that was worthless because it contains unsafe PEPUR Foam

which can cause a number of adverse health effects, including organ failure and cancer.

       119.   Philips’ deceptive trade practices caused injury in fact and actual damages to

Plaintiff in the form of the loss or diminishment of value of the Recalled Devices that Plaintiff

purchased, which allowed Defendants to profit at the expense of Plaintiff. The injuries Plaintiff

sustained were to legally protected interests. The gravity of the harm of Philips’ actions is

significant and there is no corresponding benefit to consumers of such conduct.
  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 28 of 32 PageID #: 28




        120.    Plaintiff seeks relief for the injuries they have suffered as a result of Defendants’

unfair and deceptive acts and practices, as provided by Del. CODE ANN. tit. 6, §§ 2511 to 25273

and applicable law.

                                    NINTH CLAIM FOR RELIEF

                                     MEDICAL MONITORING

       121.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       122.     At all relevant times, the Defendants designed, manufactured, assembled,

inspected, tested (or not), packaged, labeled, marketed, advertised, promoted, supplied, distributed,

sold and/or otherwise placed the Recalled Devices into the stream of commerce, and therefore owed

a duty of reasonable care to avoid causing harm to those that used them, such as Plaintiff.

       123.     Defendants have reported that users of the Recalled Devices face risks of serious

injury from the degradation of PE-PUR Foam contained in the Recalled Devices. Degradation of

PE-PUR Foam may be caused by exposure to chemical emissions from the foam material, high heat

and high humidity environments in certain regions, and cleaning methods such as ozone may

accelerate potential degradation.

       124.     When PE-PUR Foam degrades into particles that may enter the device’s pathway

and be ingested or inhaled by users of the devices, users face significantly increased risks of serious

injury that can be life-threatening, cause permanent impairment, and/or require medical

intervention to preclude permanent impairment. The potential risks of degraded foam exposure

include: irritation (skin, eye, and respiratory tract), inflammatory response, headache, asthma,

adverse effects to other organs (e.g., kidneys and liver) and toxic carcinogenic effects.

       125.     The off-gassing of chemicals from the PE-PUR Foam contained in the Recalled

Devices poses risks of serious injury that can be life-threatening, cause permanent impairment,
  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 29 of 32 PageID #: 29




and/or require medical intervention to preclude permanent impairment. The potential risks of

exposure to off-gassing from PE-PUR Foam include: headache/dizziness, irritation (eyes, nose,

respiratory tract, skin), hypersensitivity, nausea/vomiting, toxic and carcinogenic effects.

         126.     The absence of visible particles does not mean that PE-PUR Foam breakdown has

not already begun. Philips has reported that lab analysis of the degraded foam reveals the presence

of harmful chemicals including: TDA, TDI, and DEG.19 TDI is a powerful irritant to the mucous

membranes of the eyes and gastrointestinal and respiratory tracts,20 and has been reported to cause

Occupational Asthma.21 Exposure to TDA may result in ataxia, tachycardia, nausea, vomiting,

convulsions, and respiratory depression.22 TDA can cause chemical cyanosis (i.e., bluish

discoloration of the skin) by converting hemoglobin to methemoglobin. This compound can also

cause fatty degeneration of the liver.23 TDA and TDI are potential carcinogens.24 Repeated exposure

to DEG has been associated with damage to the kidneys and renal failure.25


19
  Philips Sleep and Respiratory Care Update; Clinical information for physicians,
https://www.philips.com/c-dam/b2bhc/master/landing-pages/src/update/documents/philips-recall-clinical-
information-for-physicians-and-providers.pdf (accessed June 27, 2021).
20
  The National Institute for Occupational Safety and Health (NIOSH) Current Intelligence Bulletin 53,
Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity, DHHS (NIOSH)
Publication Number 90-101 (Dec. 1989); see also Gunnar Skarping, et al., Biological monitoring of
isocyanates and related amines: Test chamber exposure of humans to toluene diisocyanate, Dep’t of
Occupational and Environmental Medicine, University Hospital, S-221 85 Lund, Sweden (1990);
https://greenfuture.io/sustainable-living/spray-polyurethane-foam-toxic/.
21
  Bernstein, David I, Occupational asthma: Definitions, epidemiology, causes, and risk factors, Wolters
Kluwer, UpToDate.com (accessed Jun. 30, 2021).
22
  NIOSH, Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity; see
also Skarping, Biological monitoring of isocyanates and related amines: Test chamber exposure of
humans to toluene diisocyanate; https://greenfuture.io/sustainable-living/spray-polyurethane-foam-toxic/.
23
     NIOSH, Toluene Diisocyanate (TDI) and Toluenediamine (TDA): Evidence of Carcinogenicity.
24
  Id. (“The excess cancer risk for workers exposed to TDI and TDA has not yet been quantified, but the
probability of developing cancer should be decreased by minimizing exposure.”).
25
  Greg M. Landry, Diethylene glycol-induced toxicities show marked threshold dose response in rats,
Toxicology and Applied Pharmacology 282 (2015) 244-251 (“DEG has recently been involved in several
mass epidemics of renal failure and death world-wide (O’Brien et al., 1998; Schier et al., 2013). DEG
  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 30 of 32 PageID #: 30




        127.     As a direct and proximate result of Defendants’ conduct, Plaintiff has been exposed

to substantially increased risks of serious injury from off-gassing and/or degradation of PE-PUR

Foam in the Recalled Devices, which is beyond normal background levels of risk.

        128.     As a direct and proximate result of Defendants’ conduct, Plaintiff has a significantly

increased risk of suffering serious injury or contracting a serious latent disease and suffering further

injury at an unknown date in the future. Such injuries include cancer and organ failure, among

others currently unknown or just being discovered.

        129.     Monitoring procedures exist that makes the early detection of damage from

degraded and/or off-gassed PE-PUR Foam possible. These procedures are different from that

normally recommended in the absence of the exposure. These monitoring procedures include non-

routine surveillance studies, laboratory testing, and physical examinations, and would be reasonably

necessary according to contemporary scientific principles.

        130.     Existing medical research indicates that exposure to TDI, TDA, and DEG, which

Philips has found to exist in off-gassed or degraded PE-PUR Foam, can cause serious, life-

threatening and permanent injuries. Philips has received reports from users of the Recalled Devices

of headache, upper airway irritation, cough, chest pressure and sinus infection. The exposure to the

defects inherent in the Recalled Devices has occurred for users, such as Plaintiff, but the full extent

of the injuries will not manifest until later in the Plaintiff’s life. Thus, because of Defendants’

conduct, it is reasonably necessary that Plaintiff be placed under period diagnostic testing beyond

that normally recommended in the absence of use of the Recalled Devices.



 poisoning clinically manifests in metabolic acidosis, hepatotoxicity, renal failure, and peripheral
 neuropathy, with the hallmark being acute renal failure involving proximal tubule cell necrosis and
 cortical degeneration (Schep et al., 2009)”); Cohen, Jeffrey A., Demyelinating Diseases of the Peripheral
 Nerves, Nerves and Nerve Injuries (2015) (“When consumed, DEG causes severe systemic and
 neurologic complications, including coma, seizures, peripheral neuropathy, and hepatorenal failure.”).
  Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 31 of 32 PageID #: 31




       131.     Plaintiff demands judgment against Defendants for medical monitoring damages to

diagnose injuries caused by the Recalled Devices at an earlier date to allow for timely treatment

and prevention of exacerbation of injuries, together with interest, costs of suit, attorneys’ fees, and

all such other relief as the Court deems proper.

                                       PRAYER FOR RELIEF
        WHEREFORE, Plaintiff, prays for judgment against Philips in an amount in excess of

$75,000, exclusive of interest and costs, as to each and every count, including:

        A.      An order declaring that Philips’ actions constitute: (i) breach of express warranty;

                (ii) breach of the implied warranty of merchantability; (iii) fraudulent

                misrepresentation; (iv) fraud by omission; (v) negligent misrepresentation; and

                (vi) unfair and deceptive business practices in violation of Pennsylvania consumer

                protection statutes, and that Philips is liable to Plaintiff, as described herein, for

                damages arising therefrom;

        B.      A judgment awarding Plaintiff appropriate damages in an amount to be

                determined at trial;

        C.      A judgment awarding Plaintiff medical monitoring damages;

        D.      A judgment awarding Plaintiff prejudgment and post-judgment interest, as

                permitted by law;

        E.      A judgment awarding Plaintiff costs and fees, including attorneys’ fees, as

                permitted by law; and

        F.      Grant such other legal, equitable or further relief as the Court may deem just and

                proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury for all issues so triable.
 Case 1:21-cv-00989-CFC Document 1 Filed 07/02/21 Page 32 of 32 PageID #: 32




DATED: July 2, 2021                      Respectfully submitted,
                                         NAPOLI SHKOLNIK, PLLC


                                         _/S/ R. Joseph Hruubiec_____________
                                         By: R. Joseph Hrubiec, #5500
                                         Nicholas R. Farnolo (pro hac vice expected)
                                         919 N. Market Street, Suite 1801
                                         Wilmington, DE 19801
                                         (302) 330-8025
                                         RHrubiec@NapoliLaw.com
                                         Attorneys for Plaintiff
